Citation Nr: 1541929	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, as secondary to service-connected bilateral knee disability.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to September 1966, and from June 1972 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The case was previously before the Board in February 2011 and October 2012, when the issue of SMC was remanded for further development.  

In its October 2012 order, the Board determined that the SMC claim was inextricably intertwined with the pending claim for service connection for a seizure disorder, and instructed the RO to adjudicate the issue of service connection for the seizure disorder.  

In a December 2013 decision, the Board determined that entitlement to SMC was not warranted.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), asking the Court to vacate and remand for adjudication the December 2013 Board decision.

In its February 2015 memorandum decision, the Court vacated the Board's December 2013 decision and remanded the case for readjudication.

Also in February 2015, the RO finally denied the Veteran service connection for a seizure disorder.  The Veteran appealed the denial to the Board in April 2015.  

As such, the Board will take jurisdiction of the issue, in addition to the SMC issue already before it per the Court.




FINDINGS OF FACT

1.  The Veteran's seizure disorder has been linked by medical professionals to his bilateral knee disability.  

2.  The Veteran's service-connected disabilities are compatible with a physical incapacity in that he requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  Criteria for service connection for as seizure disorder, as secondary to bilateral knee disorder, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for special monthly compensation based upon the need for aid and attendance have been met.  38 U.S.C.A. §§1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizure Disorder

The Veteran asserts that his seizure disorder is secondary to his service-connected bilateral knee disability.  

In short, the Veteran argues that at one point his knees gave out, causing him to fall and hit his head, and that that head injury has triggered a seizure disorder.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran has been diagnosed with a seizure disorder.  As such, the first element of Shedden has been met.   

Multiple medical opinions have drawn a nexus between the Veteran's seizure disorder and his service-connected bilateral knee disability.  Two of the Veteran's treating neurologists, Dr. D. and Dr. K., have opined that his seizure disorder was related to his service-connected bilateral knee disability, as his knee(s) gave out and caused him to strike his head, which then precipitated the seizure disorder.  See June 2015 opinion and October 2014 opinion.  Dr. P., a private physician, concurred in a July 2015 opinion, stating that the Veteran had a well-documented history of falling due to knee problems, and that no other head trauma could be identified in medical records to point to potential etiology of the seizure disorder.    

A December 2012 VA examination offered a negative nexus opinion, and the examiner opined that the Veteran's seizure disorder was less likely than not the result of his knee condition, as there were no objective witnesses to the Veteran's knee giving out, causing him to fall and hit his head.  

The Board places low probative value on this opinion, and places much higher probative value on the opinions of the Veteran's two treating neurologists, who are familiar with the Veteran and his particular case. 

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the credible medical evidence linking the Veteran's seizure disorder to his service-connected bilateral knee disability, and resolving any doubt in the Veteran's favor, service connection for a seizure disorder secondary to service-connected bilateral knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

SMC

SMC at the aid and attendance rate is payable when the Veteran is, as a result of his service-connected disabilities, helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350 (2015).

Relevant factors for consideration as to the need for aid and attendance are the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment. 

The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2015).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, service connection is in effect for a bilateral knee disability (multiple disabilities in each knee); a seizure disorder secondary to the bilateral knee disability (as per this decision); diabetes mellitus; right shoulder disability, secondary to the left knee disability; cellulitis of the left leg; tinnitus; left traumatic olecranon bursitis; bilateral peripheral neuropathy of both upper and lower extremities; thorasic spine scar; ilio-inguinal nerve impairment; bilateral hearing loss; cellulites of the chest secondary to bilateral knee disability; right middle finger disability; left lateral quadriceps disability; and a left finger disability.   The Veteran's schedular rating is 100 percent (from November 2012).  The Veteran has also received total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) since January 2002.

Multiple opinions from Dr. K., a VA physician, are part of the Veteran's claims file.  They all relate the opinion that the Veteran requires the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing, or other institutional care.  See opinions dated in November 2003, January 2004, September 2007, March 2011.  A July 2015 opinion from Dr. P., a private physician, supports the contention that the Veteran's service-connected conditions have rendered him unfit to care for himself, and that he requires aid and attendance from another person to perform activities of his daily living.  

The Veteran's spouse has also attested to the fact that she essentially performs for his most, and helps him with all, activities of his daily living, including dressing and undressing, preparing all his meals, putting on knee braces, toileting, bathing, driving him to doctors' appointments, and moving about the house and outdoors.   

An August 2012 VA medical opinion found that the Veteran was not permanently bedridden, hospitalized, or unable to travel; that he did not use orthopedic devices; that he could perform all self-care skills; and that he was able to walk a few hundred yards unassisted.  As such, the examiner found the need for aid and attendance not necessary.  The Board places low probative value on this opinion, as its findings appear to contradict other contemporary medical records and seem to over-estimate the Veteran's abilities.  In addition, the Veteran has stated that he told the examiner that he did indeed wear orthopedic braces.

In sum, based on the Veteran's medical history and his serious service-connected disabilities, the Board finds that the Veteran's service-connected disabilities render him so helpless that he requires assistance on a regular basis.  

In this regard, while the August 2012 VA opinion is not favorable to the Veteran, there are four other VA opinions and one private opinion which are favorable to him.  The evidence clearly demonstrates that the Veteran has difficulties managing activities of daily living without another person present, which the Board equates to a physical incapacity that requires assistance on a regular basis for protection from hazards or dangers incident to the daily environment.

In any event, the Board finds that the evidence is, at a minimum, at least in equipoise.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board concludes that SMC is warranted on the basis that he requires regular aid and attendance of another person due to his service-connected disabilities.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Entitlement to service connection for a seizure disorder, as secondary to service-connected bilateral knee disability, is granted.

Entitlement to special monthly compensation based on the need for aid and attendance is granted, subject to the regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


